                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ROBIN DALE KILGORE PEPPERS,

                      Petitioner,

               v.                                     CAUSE NO. 3:19CV77-PPS/MGG

 SHERIFF,

                      Respondent.

                                  OPINION AND ORDER

       Robin Dale Kilgore Peppers, a prisoner without a lawyer, filed a habeas corpus

petition attempting to challenge a prison disciplinary hearing where he was found

guilty of Failure to Keep Set Standards of Handbook following a disciplinary hearing at

the St. Joseph County Jail. He did not lose any earned credit time – nor was he demoted

in credit class – as a result of this hearing. A prison disciplinary hearing can only be

challenged in a habeas corpus proceeding where it results in the lengthening of the

duration of confinement. Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Therefore,

habeas corpus relief is not available in this case.

       If Peppers wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       ACCORDINGLY:
      Robin Dale Kilgore Peppers’ habeas corpus petition is DENIED.

      The clerk is DIRECTED to enter judgment and close this case.

      Robin Dale Kilgore Peppers is DENIED leave to proceed in forma pauperis on

appeal.

      SO ORDERED on February 20, 2019.

                                               /s/ Philip P. Simon
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
